Exhibit 10.57

EMPLOYMENT AND NON-SOLICITATION AGREEMENT

This Employment and Non-Solicitation Agreement (“Agreement”) is made as of the
Effective Date, as defined below, by and between 3Ware, Inc. (“Employer” or
“Company”) and Barbara Murphy (“Employee”).

RECITALS

 

  1. This Agreement is entered into in connection with and is ancillary to an
Agreement and Plan of Merger (“Merger Agreement”) dated on or about February 25,
2004 by and between Applied Micro Circuits Corporation (“AMCC”) and Employer.

 

  2. Pursuant to the Merger Agreement, Employer will become a wholly-owned
subsidiary of AMCC (the “Merger”). The date upon which the Merger is
consummated, and upon which this Agreement becomes effective, is the Effective
Date.

 

  3. Employee has been employed at Employer as its Vice President of Marketing.
While so employed, Employer granted Employee stock options pursuant to
Employer’s stock option plan and applicable agreement (the “Stock Options”),
including, without limitation, pursuant to a Stock Option Agreement dated on or
about December 18, 2002 (“Stock Option Agreement”).

 

  4. Employer intends to amend the Stock Option Agreement and to continue to
employ Employee, and Employee intends to continue employment with Employer, as
set forth herein after the Merger occurs.

AGREEMENT

 

  1. TERM Employer will employ Employee, and Employee accepts employment with
Employer, on an “at will” basis, meaning that either Employer or Employee may
terminate Employee’s employment with Employer at any time and for any or no
reason as provided below. The period commencing with the Effective Date and
terminating upon the date of termination of employment is hereby referred to as
the Term.

 

  2. TITLE Employee shall initially have the title of Vice President of
Marketing, Storage Attach Products.

 

  3. DUTIES. Employee will work exclusively for Employer and shall initially
report to Faye Pairman. Employee shall perform faithfully and to the best of her
ability the duties assigned by Employer.

 

  4. FULL TIME EMPLOYMENT. Employee’s employment will be on a full-time basis,
in accordance with AMCC’s standard employment policies as may be amended from
time to time. Employee will not engage in other business or render any services,
directly or indirectly, to any other person or organization, whether for
compensation or otherwise, provided that Employee may (i) provide incidental
assistance to family members on matters of family business; and(ii) sit on the
boards of charitable and nonprofit organizations which do not, at the time of
Employee’s appointment or election, to Employee’s knowledge, compete with
Employer or its affiliates; provided in each case that such activities do not
conflict with or interfere with Employee’s obligations to Employer.

 

Page 1



--------------------------------------------------------------------------------

  5. LOYALTY AND NON-COMPETITION For so long as Employee is employed by
Employer, Employee will not engage in any employment, business, or activity that
is in any way competitive with the business or proposed business of Employer or
its affiliates and will not assist any other person or organization in competing
with Employer or its affiliates or in preparing to engage in competition with
the business or proposed business of Employer or its affiliates. The provisions
of this paragraph shall apply both during normal working hours and at all other
times, including without limitation nights, weekends and vacation time, while
the Employee is employed by Employer.

 

  6. COMPENSATION Employee shall receive a base salary of $175,000 per year
(“Base Salary”) payable on Employer’s regular payroll dates, less applicable
withholdings.

 

  7. BENEFITS Employee will be entitled to insurance, vacation and other
benefits commensurate with Employee’s position in accordance with AMCC’s
standard employment policies, as may be amended from time to time. The foregoing
notwithstanding, Employee shall be entitled to vacation accrual of three weeks
per year. Employee will also be eligible for stock refreshes on the same
schedule as similarly situated executives, in accordance with the Company’s
applicable plans, agreements and policies.

 

  8. TERMINATION

 

  a. Termination Without Cause or Resignation for Good Reason If Employer
terminates Employee without Cause (as defined below), or Employee resigns for
Good Reason (as defined below), Employee will receive (1) a severance payment
equal to six (6) months’ Base Salary, payable in a lump sum within 30 days of
such termination without Cause or resignation for Good Reason; (2) reimbursement
of health care premiums for the Employee and her dependants under COBRA, which
coverage shall be to the same extent as for active employees, for a period of
six (6) months; and (3) credit for an additional twelve (12) months of service
for purposes of vesting with respect to the Stock Options granted pursuant to
the Stock Option Agreement. For the avoidance of doubt, nothing herein modifies
the terms of any stock options granted Employee after the Effective Date.

 

  b. Termination for Cause or resignation without Good Reason If the Employee’s
employment shall be terminated by Employer for Cause or by Employee without Good
Reason, the Company shall pay Employee her earned salary and unused vacation
benefits at the rate in effect at the time of the notice of termination to
Employee, and the Company shall thereafter have no further obligations to the
Employee.

 

  c. Termination For Disability Employer may terminate Employee’s employment at
any time on account of Disability. “Disability” means a physical or mental
illness, injury, or condition that prevents Employee from performing
substantially all duties under this Agreement for at least 90 consecutive
calendar days or for at least 120 calendar days, whether or not consecutive, in
any 365 calendar day period, or is likely to do so, as certified by a physician
selected by the Company or its Board of Directors. In the event of such
termination, Employer’s sole obligation shall be as provided by applicable law
and its then-current applicable disability benefits, except that the vested
percentage of the Stock Options shall be determined by adding 12 months to
Employee’s actual service.

 

Page 2



--------------------------------------------------------------------------------

  d. Conditions of Receiving Severance Benefits The severance package provided
in Section (a) above will be paid provided Employee meets the following
conditions: (1) Employee complies with all surviving provisions of
confidentiality agreements signed by Employee and (2) Employee executes a full
general release, in form acceptable to Employer, releasing all claims, known or
unknown, that Employee may have against Employer and its affiliates, provided
that Employee shall not be required to release any claims for indemnification
under state law, Employer’s charter documents or any indemnification agreement
between Employer and Employee.

 

  e. Death If Employee dies during or after the Term, the Company shall pay
Employee’s estate Employee’s earned salary and unused vacation benefits at the
rate in effect at the time of death, and the vested percentage of the Stock
Options shall be determined by adding 12 months to Employee’s actual service.
Company shall thereafter have no further obligations to the Employee or her
estate.

 

  f. “Cause” as defined herein means termination for the following reasons:
(i) theft, dishonesty or falsification of records of Employer or its affiliates;
(ii) improper disclosure of Employer or its affiliates’ confidential
information; (iii) Employee’s failure or inability to perform any reasonable
assigned duties after written notice from Employer of, and a reasonable
opportunity to cure, such failure or inability; or (iv) Employee’s conviction of
any criminal act which impairs her ability to perform her duties as an Employee
of Employer (v) Employee’s violation of AMCC’s rules and policies of employment
after written notice from Employer of, and a reasonable opportunity to cure,
such violation, or (vi) Employee’s repeated failure to follow Employer’s
directions.

 

  g. “Good Reason” as defined herein means (i) a material reduction in
Employee’s Base Salary, or (ii) relocation of Employee’s principal place of work
to a location more than 25 miles from Employer’s current location, without
Employee’s prior approval, or (iii) Employee’s Vice President title is taken
away by the Employer, or (iv) Employer materially and drastically changes the
Employees’ duties and responsibilities so that such duties and responsibilities,
as changed, are both 1) materially different in nature from duties and
responsibilities of other similarly situated Employees of Employer, and 2)
materially different from Employee’s duties and responsibilities promptly after
the Effective Date. Employee shall provide Employer with written notice
detailing the occurrence and nature of an event providing Employee with Good
Reason to resign and a 15 day opportunity to cure such event prior to resigning
for Good Reason.

 

Page 3



--------------------------------------------------------------------------------

  h. Exclusive Severance Benefits Employee acknowledges that the benefits
provided hereunder are in lieu of any other benefits to which Employee may be
eligible under any other agreements , severance plans or practices of Employer
and its affiliates and that the vesting acceleration provisions herein supercede
any and all acceleration provisions in the Stock Option Agreement.

 

  9. CONFIDENTIALITY AND INVENTION ASSIGNMENT Concurrently herewith, Employee is
executing the attached Employee Proprietary Information and Inventions
Agreement. Employee acknowledges that the obligations thereunder are in addition
to, and not in lieu of, any confidentiality and invention assignment obligations
previously agreed to by Employee.

 

  11. NON SOLICITATION Employee acknowledges that solicitation of the Employer
or its affiliates’ customers, suppliers or employees under certain circumstances
would necessarily involve the use or disclosure of Employer’s or its affiliates
confidential or proprietary information. Accordingly, while employed by Employer
and thereafter for the greater of a) eighteen (18) months after the Effective
Date or, b) twelve (12) months after termination of Employee’s employment by the
Company (whether by Employee or Employer, whether with Cause, Good Reason or
otherwise), Employee shall not, directly or indirectly, for the benefit of the
Employee or any third party, (i) call on or solicit any past, present or
prospective customer or supplier of the Employer or its affiliates,
(ii) interfere with Employer or its affiliates’ relationship with any past,
present or prospective customer or supplier or (iii) solicit the employment or
engagement of any person employed by or otherwise providing services to the
Employer or its affiliates.

 

  12. ARBITRATION Unless otherwise required by applicable law, any dispute
arising out of or relating to the employment relationship, termination thereof,
or this Agreement shall be resolved by binding arbitration before an arbitrator
experienced in employment law. Said arbitration will be conducted in accordance
with the rules applicable to employment disputes of Judicial Arbitration and
Mediation Services, and the law of California. Employer shall pay any filing fee
and the fees and costs of the arbitrator, unless Employee initiates the claim,
in which case Employee will contribute an amount equal to the filing fee for a
claim initiated in a court of general jurisdiction in California. Arbitration as
provided in this Section shall be the exclusive and binding remedy for any such
dispute and will be used instead of any court action, which is hereby expressly
waived, except for any request by either of us for temporary or preliminary
injunctive relief pending arbitration in accordance with applicable law.

 

  13. INTERPRETATION AND EXCLUSIVE FORUM The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of California (excluding any that mandate the use of another
jurisdiction’s laws).

 

  14. ASSIGNMENT This Agreement may not be assigned by Employee. This Agreement
may be assigned by Employer to its affiliates or as part of the sale of all or
substantially all of its assets or business, after which any reference to
“Employer” in this Agreement shall be deemed to be a reference to the affiliate
or successor, and the company thereafter shall have no further primary,
secondary or other responsibilities or liabilities under this Agreement of any
kind. Employer may change its legal name, and a name change shall have no impact
on this Agreement.

 

Page 4



--------------------------------------------------------------------------------

  15. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  16. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

 

17.

ENTIRE AGREEMENT. All oral or written agreements or representations, express or
implied, with respect to the subject matter of this Agreement are set forth in
this Agreement (including its Exhibit “A”, whose obligations are cumulative to
the obligations hereunder). This Agreement supercedes all prior or
contemporaneous agreements and understandings regarding the subject matter
hereof, oral or written, between Employer and Employee, including, without
limitation, the Stock Option Agreement’s vesting acceleration provisions, which
agreements and understandings are hereby terminated and will be no longer in
force and effect after the Effective Date and Employee shall have no rights
thereunder, provided that, any obligations owed by Employee pursuant to any
confidentiality and/or invention assignment agreements, and pursuant to the
Stock Option agreement as modified herein, shall survive execution of this
Agreement.

I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN EMPLOYER AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE EMPLOYER OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO. I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 

Date: 3/17/, 2004    

BARBARA MURPHY

    [Employee Name]    

LOGO [g14372img001.jpg]

    Employer: Date: 3/11/, 2004     By:  

/s/ Candace Kelburn

    Its:   Sr VP Human Resources

EXHIBIT A

 

Page 5



--------------------------------------------------------------------------------

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by
                     (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:

1. NONDISCLOSURE.

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s or its parent,
affiliates or subsidiaries’ Proprietary Information (defined below), except as
such disclosure, use or publication may be required in connection with my work
for the Company, or unless an officer of the Company expressly authorizes such
in writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, 1 will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B-l (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B-l but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B-l for such

 

Page 6



--------------------------------------------------------------------------------

purpose. If no such disclosure is attached, I represent that there are no Prior
Inventions. If, in the course of my employment with the Company, I incorporate a
Prior Invention into a Company product, process or machine, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. I recognize that, in the event of a specifically
applicable state law, regulation, rule, or public policy (“Specific Inventions
Law”), this Agreement will not be deemed to require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company.
In the absence of a Specific Inventions Law, the preceding sentence will not
apply.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during

 

Page 7



--------------------------------------------------------------------------------

the period of my employment at the Company, which records shall be available to
and remain the sole property of the Company at all times.

4. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

5. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

6. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

7. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

8. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

9. GENERAL PROVISIONS.

9.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Diego
County, California, for any lawsuit filed there against me by Company arising
from or related to this Agreement.

9.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

9.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

9.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

9.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

9.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

9.7 Entire Agreement. The obligations of this Agreement shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company. Except as otherwise provided in the Employment and Non Solicitation
Agreement, this Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

 

Page 8



--------------------------------------------------------------------------------

This Agreement shall be effective as of the first day of my employment with the
Company, namely:                     , 2004.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A-1 TO THIS AGREEMENT.

Dated: 3/17/04

 

LOGO [g14372img02.jpg]

(Signature)

BARBARA MURPHY

(Printed Name)

 

ACCEPTED AND AGREED TO: Company By:  

/s/ Candace Kelburn

Title:   Sr VP, Human Resource 6290 Sequence Drive

San Diego, CA 92121

(Address) Dated:   3/11/04

 

Page 9



--------------------------------------------------------------------------------

EXHIBIT A-1

 

TO:   ______________ FROM:   ______________ DATE:   ______________

SUBJECT: Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
the company that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company:

 

¨

   No inventions or improvements.

¨

   See below:   

 

  

 

  

 

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

     

Invention or Improvement

  

Party(ies)

  

Relationship

1.

  

 

  

 

  

 

2.

  

 

  

 

  

 

3.

  

 

  

 

  

 

¨

   Additional sheets attached.      

 

Page 10